



Exhibit 10.14


Memorandum and Acceptance Agreement
To:
[Ÿ]

From:
AGNC Mortgage Management, LLC

Date:
[Ÿ], 2017

Re:
Performance Incentive Plan - MTGE Award

    
We are pleased to inform you that on [Ÿ], 2017, AGNC Mortgage Management, LLC
(the “Company”) granted you an Incentive Award (the “Award”) under the terms of
the AGNC Mortgage Management, LLC Performance Incentive Plan - MTGE (the “Plan”)
in the amount of $[Ÿ] (allocated to notional MTGE shares), subject to your
acceptance of and agreement to the terms and conditions described in this
Memorandum and Acceptance Agreement (this “Agreement”). As your Award vests, it
will be paid pursuant to Section 6 of the Plan, subject to the terms of any
valid deferral election between you and the Company. Capitalized terms used in
this Agreement that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.
Your Award consists of three (3) equal installments (each, an “Installment”),
each of which shall be considered a separate payment for purposes of Section
409A of the Code. Your Installments shall vest pursuant to the following vesting
schedule, subject to your continued service with the Company and/or an Affiliate
and the conditions set forth in the Plan:
Date
Vested Percentage
 
33.33%
 
33.33%
 
33.34%



In connection with a Re-Externalization (as defined below), your Award will
become fully vested upon the occurrence of the earliest of any of the following
events:
1.
While you are continuously employed by the AGNC or an Affiliate (or any of their
successors): (i) a Re-Externalization occurs and on the date of such
Re-Externalization, or during the thirty (30) day period thereafter if as a
result of such Re-Externalization, (A) your job title, duties or
responsibilities are materially and adversely changed, (B) your annual base
salary or annual cash bonus opportunity is materially reduced or (C) your
principal office is relocated to a location that is in excess of fifty (50)
miles from Bethesda, Maryland; or (ii) a Re-Externalization occurs pursuant to
prong (ii) of the definition below and as of the date of such
Re-Externalization, the Third-Party Manager (as defined below) (or any of its
affiliates) has failed to provide you with an offer of employment that provides
for (A) a job title, duties or responsibilities that are materially no less
favorable than your job title, duties or responsibilities immediately prior to
such Re-Externalization, (B) an annual base salary and an annual cash bonus
opportunity that are materially no less favorable than your annual base salary
and annual cash bonus opportunity immediately prior to such Re-Externalization
and (C) a principal office location that is not in excess of fifty (50) miles
from Bethesda, Maryland (in any such case, as determined by the Committee, in
its sole discretion); or

2.
During the 24-month period following completion of a Re-Externalization, your
employment is terminated by the Company (or any of its successors) or the
Third-Party Manager (or any of its affiliates), as applicable, as a result of
your termination without Cause.

For purposes of this Agreement:
    
◦
“Re-Externalization” means (i) a sale, merger or other transaction that results
in the transfer or issuance of a majority of the equity interests of the Company
or AGNC Management, LLC to a third-party that is not an Affiliate of such
entities (other than as a result of such transaction and the transfer or
issuance of such equity interests) (a “Third-Party Manager”); or (ii) AGNC
enters into, or otherwise becomes a party, to a management, investment advisory
and/or administrative services agreement with Third-Party Manager pursuant to
which the Third-Party Manager will provide all or substantially all of the
investment advisory and



1

--------------------------------------------------------------------------------





administrative functions (e.g., accounting, treasury, legal, finance, investor
relations, back office and other non-investment advisory services) of AGNC.


◦
If you commence employment with the Third-Party Manager pursuant to an offer of
employment made on or before the date of a Re-Externalization, your termination
of employment with the Company (or any of its successors) on the date of such
Re-Externalization shall not constitute a cessation of continuous employment for
purposes of this Agreement.

If you have any questions, please contact your Human Resources representative.
Otherwise, please sign below and return to [Ÿ] by [Ÿ], 2017 to accept and agree
to the terms of the Award, including your agreement that the Award is fully
subject to, and governed by, the terms of the Plan (as specifically modified
herein), a copy of which the Company has previously provided to you.
Sincerely,
AGNC Mortgage Management, LLC
Accepted and agreed this _____ day of ____________, 2017:
                    
[Ÿ]


2